SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       May 17, 2021



In the Court of Appeals of Georgia
 A21A0466. CITY OF ATLANTA v. CARLISLE et al.

      PIPKIN, Judge.

      Appellees Lola Carlisle and Tome Beisel (collectively “Homeowners”) brought

suit against the City of Atlanta (the “City”) for trespass, nuisance, a “per se” taking,

inverse condemnation, and attorney fees after they discovered underground sanitary

sewer and storm water lines traversing their property. Both the Homeowners and the

City filed motions for summary judgment. Following a hearing, the trial court granted

partial summary judgment to the Homeowners on the issue of liability1 and denied the

City’s motion. The City appeals, arguing among other things that the Homeowners’

claims are time barred. We agree and reverse.


      1
        The trial court reserved the amount of damages and attorney fees for
determination by a jury.
      The facts show that the Homeowners purchased the property, which is located

at 1030 North Virginia Avenue in Atlanta, Georgia, in 1993. The Homeowners sought

a permit from the City in 2014 so that they could undertake certain renovations and

additions to the property. The City refused to issue a building permit unless the

Homeowners signed an indemnity agreement as to the storm and sewer lines, which

according to the Homeowners, would have, in effect, granted the City an easement

and allowed the City to take any action necessary on the property to maintain the

lines. The Homeowners hired a surveyor to confirm the existence of the lines; the

surveyor’s report, dated October 1, 2014, confirmed the existence of both the storm

water line, which runs under one corner of the house located on the property, and the

sanitary sewer line, which runs across the back or rear part of the property.2

      The Homeowners filed their complaint on November 27, 2018, alleging that

the City’s placement and continued use of the storm and sewer lines constitutes a



      2
         The evidence suggests that the sewer line was installed around 1914 by or on
behalf of the City, and the City claims the right to operate and maintain the sewer line
under a 1914 right of way document, which the City contends creates an easement.
The circumstances concerning the placement of the storm water line are unknown but
it is undisputed that the line was in existence at the time the Homeowners purchased
the home in 1993 and that they were unaware of either the sewer or storm water lines
when they purchased the property.

                                           2
trespass and a nuisance amounting to a taking of the property; they also alleged that

it amounted to a “per se” taking and inverse condemnation of the property for public

works without just and adequate compensation. The City contends, among other

things, that the Homeowners’ claims are time barred, and that the trial court should

have granted their motion for summary judgment on that basis.

      Our law is clear that “[i]nverse condemnation claims based on trespass or

nuisance are subject to a four-year statute of limitation. OCGA § 9-3-30 (a); Benton

v. Savannah Airport Comm., 241 Ga. App. 536, 539 (3) (525 SE2d 383) (1999).”

Liberty County v. Eller, 327 Ga. App. 770, 772 (2) (761 SE2d 164) (2014). However,

when the statute begins to run depends on the nature of the nuisance or trespass. As

we explained in Eller, “[t]he classification of a nuisance as continuing or permanent

directly controls the manner in which the statute of limitations will be applied to the

underlying claim.” Id. at 772 (2). City of Atlanta v. Kleber, 285 Ga. 413, 416 (1) (677

SE2d 134) (2009); see also Oglethorpe Power Corp. v. Forrister, 289 Ga. 331, 333

(2) (711 SE2d 641) (2011). In Kleber, our Supreme Court clarified how that

classification should be made:

      A nuisance, permanent and continuing in its character, the destruction
      or damage being at once complete upon the completion of the act by


                                          3
      which the nuisance is created, gives but one right of action, which
      accrues immediately upon the creation of the nuisance, and against
      which the statute of limitations begins, from that time, to run. Where a
      nuisance is not permanent in its character, but is one which can and
      should be abated by the person erecting or maintaining it, every
      continuance of the nuisance is a fresh nuisance for which a fresh action
      will lie.


(Citation omitted.) Kleber, 285 Ga. at 416 (1).

      Stated somewhat differently,

      [i]f a nuisance is not abatable, it is considered permanent; if it can and
      should be abated, it is not permanent. If a nuisance is created by some
      substantial and relatively enduring feature of the plan of construction or
      from an essential method of operation of some infrastructure employed
      in necessary public service, then it will usually not be abatable by
      injunction.


(Citation and punctuation omitted.) Stroud v. Hall County, 339 Ga. App. 37, 42 (3)

(793 SE2d 104) (2016). These considerations hold true for inverse condemnation

claims based on trespass or nuisance such as those alleged here. Eller, 327 Ga. App.

772 (2).

      Applying those principles here, it is clear that the trespass occurred and the

nuisance was created when the sewer and storm lines were first installed on the


                                          4
Homeowner’s property. The damage or destruction alleged to have been caused by

the installation of the lines was complete at that time, and the installation is both a

“substantial and relatively enduring feature of the plan of construction” and “an

essential method of operation of some infrastructure employed in necessary public

service”such that it would not be considered abatable. The lines were already in place

when the Homeowners purchased their property in 1993, and although they were

unaware of the existence of the lines at that time, it is undisputed that they became

aware of the lines no later than October 1, 2014, which was more than four years

before they filed their complaint. Accordingly, these claims were barred by the four

year statute of limitation set out in OCGA § 9-3-30.

       Citing DeKalb County v. Daniels, 174 Ga. App. 319 (329 SE2d 620) (1985)

and Gordy Constr. Co. v. KHM Dev. Co., 128 Ga. App. 648 (197 SE2d 426) (1973),

the Homeowners argue that where, as here, property has been taken and appropriated

for public purposes without authorization3 and without compensation having been



      3
         The City attempted to show that they acquired an easement in 1914 at the time
the sanitary sewer line was installed and that an unidentified entity or person installed
the storm water line. The Homeowners dispute the existence of the easement and
maintain that the City uses both lines. However, these questions need not be resolved
in light of our holding in this case.

                                           5
paid, their “claims remain viable until such time as the offending lines are either

removed or just and adequate compensation is paid.” However, both Gordy and

Daniels were premised on the finding that a “continuous trespass” had been created

by the defendant’s actions. See Gordy, 128 Ga. App. at 652 (4) (holding that claims

were not time barred because “pleadings and evidence here show a continuous

trespass”); Daniels, 174 Ga. App. at 320 (3) (quoting Gordy). Pretermitting whether

those cases properly classified the trespass as such, the test for making that

classification has now been clarified by our Supreme Court in Kleber, and, as stated

above, the trespass and nuisance alleged in this case are properly classified as

permanent and nonabatable. Further, contrary to the Homeowner’s assertion, a claim

for inverse condemnation brought under the eminent domain provisions of the

Georgia Constitution seeking payment of compensation for the taking or damaging

of private property for public works is subject to the four year statute of limitation set

out in OCGA § 9-3-30. See Adams v. Georgia Power Co., 299 Ga. App. 399, 401-402

(2) (782 SE2d 650) (2009); Robinson v. Dept. of Transp., 195 Ga. App. 594, 594 (394

SE2d 590) (1990) (“Where property has been taken or damaged for public purposes

by public authorities or a quasi-public corporation, the party injured, being entitled

under the constitution to just and adequate compensation, may bring one action

                                            6
therefor, within the time required by [OCGA § 9-3-30].”) (citation and punctuation

omitted). An inverse condemnation action under this theory “accrued immediately

upon the installation of the public works involved[.]” Mitchell v. City of Atlanta, 217

Ga. 202, 203 (1) (121 SE2d 764) (1961). Robinson, 195 Ga. App. at 594 (same).

While the precise date of the installation of the sewer and storm lines is somewhat

uncertain, we need not resolve that uncertainty; there is no question that both lines

were in existence at the time the Homeowners purchased the property in 1993, and,

as stated above, the Homeowners were aware of the lines no later than October 1,

2014, more than four years before their complaint was filed. Accordingly, the

Homeowners’ claims were time barred, and the trial court’s order granting summary

judgment to the Homeowners and denying summary judgment to the City must be

reversed. See Adams, 299 Ga. App. at 401-402 (2).

      Judgment reversed. Miller, P. J., and Hodges, J., concur.




                                          7